929 A.2d 640 (2007)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Salvatore SANTANA, Respondent.
Supreme Court of Pennsylvania.
July 26, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED. The Superior Court's decision is REVERSED based on the decision of this Court in Commonwealth of Pennsylvania, Department of Transportation, Bureau of Licensing v. Weaver, 590 Pa. *641 188, 912 A.2d 259 (2006). Further, the case is REMANDED to the Superior Court for resolution of any outstanding issues.